Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Securities Act Registration No. 333-100507 Investment Company Act Registration No. 811-21233 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨ Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 12 x And/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ Amendment No. 13 x PARADIGM FUNDS (Exact Name of Registrant as Specified in Charter) Nine Elk Street Albany, New York (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, including Area Code: (518) 431-3500 Robert A. Benton Paradigm Funds Nine Elk Street Albany, New York 12207 (Name and Address of Agent for Service) Copies to: Donald S. Mendelsohn Thompson Hine LLP 312 Walnut Street, 14th Floor Cincinnati, Ohio 45202-4089 It is proposed that this filing will become effective (check appropriate box) ¨ immediately upon filing pursuant to paragraph (b) x on May 1, 2009 pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(1) ¨ on 75 days after filing pursuant to paragraph (a)(2) ¨ on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: ¨ this post-effective amendment designates a new effective date for a previously ¨ filed post-effective amendment. Paradigm Funds Paradigm Value Fund Paradigm Opportunity Fund Paradigm Select Fund Paradigm Intrinsic Value Fund For Investors Seeking Long-Term Capital Appreciation Prospectus May 1, 2009 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved of these securities, nor has the Commission determined that this Prospectus is complete or accurate. Any representation to the contrary is a criminal offense. Paradigm Funds NINE ELK STREET ALBANY, NY 12207-1002 1-800-239-0732 www.paradigm-funds.com Table of Contents The Funds 4 The Goals, Principal Investments and Policies of the Funds 4 The Investment Selection Process Used by the Funds 5 The Principal Risks of Investing in the Funds 7 Who Should Invest 8 Performance History 9 Costs of Investing in the Funds 11 Expense Examples 12 Additional Investment Strategies and Risk Considerations 12 Who Manages the Funds 14 The Investment Advisor 14 The Portfolio Managers 15 How to Buy and Sell Shares 15 Pricing of Fund Shares 15 Customer Identification Program 16 Investing in the Funds. 16 Minimum Investments 17 Market Timing 17 Types of Account Ownership. 18 Instructions For Opening and Adding to an Account. 19 Telephone and Wire Transactions 20 Tax-Deferred Plans 20 Types of Tax-Deferred Accounts 21 Automatic Investment Plans 21 Instructions For Selling Fund Shares 22 Additional Redemption Information 24 Shareholder Communications 25 Dividends and Distributions. 26 Taxes 27 Privacy Policy 28 Financial Highlights 29 Fund Service Providers 32 Where to go for Information 35 Prospectus 2 Your Guide to the Prospectus This Prospectus is designed to help you make an informed decision about whether investing in the Paradigm Funds is appropriate for you. Please read it carefully before investing and keep it on file for future reference. To make this Prospectus easy for you to read and understand, we have divided it into three sections: The Funds, Who Manages the Funds and How to Buy and Sell Shares. Each section is organized to help you quickly identify the information that you are looking for. The first section, The Funds, tells you four important things about the Funds that you should know before you invest: Each Funds investment objective  what each Fund is trying to achieve. The principal investment strategies of each Fund  how each Fund tries to meet its investment objective. Each Funds method of selecting investments  how each Fund chooses its primary investments. Risks you should be aware of  the principal risks of investing in each Fund. The other sections of the Prospectus  Who Manages the Funds and How to Buy and Sell Shares  provide you with information about the Funds management, the services and privileges available to you, how we price shares of the Funds and how to buy and sell shares of the Funds. Prospectus 3 The Funds Paradigm Funds The Goals, Principal Investments and Policies of the Funds The Value Fund The Value Fund seeks long-term capital appreciation. The Value Fund invests primarily in the common stocks, preferred stocks, warrants, and securities convertible into common stock of small capitalization companies ($1.5 billion or less) that the Advisor believes have the potential for capital appreciation. The Opportunity Fund The Opportunity Fund seeks long-term capital appreciation. The Opportunity Fund invests primarily in the common stocks, preferred stocks, warrants, and securities convertible into common stock of companies with market capitalizations between $25 million and $2 billion that the Advisor believes have the potential for capital appreciation. The Select Fund The Select Fund seeks long-term capital appreciation. The Select Fund invests primarily in the common stocks, preferred stocks, warrants, and securities convertible into common stock of companies with market capitalizations between $500 million and $10 billion that the Advisor believes have the potential for capital appreciation. PARADIGM FUNDS ADVISOR LLC is the Funds investment advisor (Advisor). EACH FUNDS daily share price can be found at the Paradigm Funds website at www.paradigm-funds.com or by calling 1-800-239-0732 . EACH FUNDS OBJECTIVE may be changed by the Board of Trustees without shareholder approval. You will receive advance written notice of any material changes to your Funds objective. If there is a material change, you should consider whether the Fund remains an appropriate investment for you. MARKET CAPITALIZATION is the most commonly used measure of the size and value of a company. A companys market capitalization is computed by multiplying the current share price by the total number of shares outstanding. Prospectus 4 The Intrinsic Value Fund The Intrinsic Value Fund seeks long-term capital appreciation. The Fund invests primarily in the common stocks, preferred stocks, warrants, and securities convertible into common stock of small, mid or large capitalization companies that the Advisor believes have the potential for capital appreciation. Other Investment Policies of the Funds When investment opportunities are limited, a Fund may hold cash or cash-equivalents and invest with- out limit in obligations of the U.S. Government and its agencies, money market funds and money mar- ket securities, including high-grade commercial paper, certificates of deposit, repurchase agreements and short-term debt securities. Under these circumstances, the Fund may not participate in stock market advances or declines to the same extent it would had it remained more fully invested in common stocks. The Investment Selection Process Used by the Funds Paradigm Funds Advisor LLC, the Funds investment advisor, invests in companies that the Advisor believes have potential for long-term capital appreciation. The Advisor believes that inefficiencies exist in the small to mid capitalization universe, and uses these inefficiencies to select securities for the Funds. The Value Fund The Advisor primarily searches forvalue stocks with market capitalizations of $1.5 billion or less that exhibit attractive valuations on several metrics, such as price to earnings, price to cash flow, price to book and price to revenue. The Advisor identifies potential investments using a proprietary valuation model to pinpoint companies that are trading at a discount to peers and/or historical valuations. Once investment ideas meet screening criteria, the Advisor studies public filings and trade journals, and will generally interview company management. The Advisor continues research by contacting vendors, competitors and MUTUAL FUNDS GENERALLY emphasize either growth or value styles of investing. Growth funds invest in companies that exhibit faster-than-average growth in revenues and earnings. Value funds invest in companies that appear under-priced according to certain financial measurements of their worth or business prospects. The Opportunity Fund focuses on both growth and value investing - a blend style. The Value Fund, Select Fund and Intrinsic Value Fund emphasize a value style. QUANTITATIVE AND QUALITATIVE RESEARCH: Quantitative research is used to measure value by analyzing certain metrics, such as price earnings multiples, price to cash flow, price to book ratios or price to revenue. Qualitative measurements include analyzing business models, competitive advantages, corporate activity, and management decisions. The Advisor uses both quantitative and qualitative analysis for the investment selection process of the Funds. Prospectus 5 customers to determine why the stock is trading at a discount and to identify catalysts that the Advisor believes will result in capital appreciation. The Advisor frequently contacts company management and also uses these communications to determine whether management's goals are aligned with those of shareholders. Final investment decisions are based on the Advisor's confidence in management's ability to execute its strategy and the attractiveness of the stock's price based on internally prepared models and valuation metrics. The Advisor will generally sell a Fund position if the company no longer meets these criteria. The Opportunity Fund The Advisor primarily searches forcompanies with market capitalizations between $25 million and $2 billion that exhibit attractive valuationsand solid growth prospects. The valuationmetrics include price to earnings, price to cash flow, price to book and price to revenue. The Advisor identifies potential investments using a proprietary valuation model to pinpoint companies that are trading at a discount to peers and/or historical valuations.
